 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10                                                 FRESNO DIVISION
11
                                                              )       Case No.: 1:19-cv-00469-JDP
12   TIMOTHY SUMAYA,                                          )
                                                              )       JOINT STIPULATION AND ORDER FOR
13                     Plaintiff,                             )       EXTENSION OF TIME TO RESPOND TO
                                                              )       PLAINTIFF’S OPENING BRIEF
14        vs.                                                 )
     ANDREW SAUL,                                             )
15   Commissioner of Social Security,                         )
                                                              )
16                                                            )
                       Defendant.                             )
17                                                            )
18            IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
19   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from February 6,
20   2020 to March 31, 2020.1 This is Defendant’s first request for extension. Good cause exists to
21   grant Defendant’s request for extension. Counsel has been having ongoing health issues and was
22   out of the office on intermittent sick leave. Counsel has been on intermittent leave after
23   sustaining a wrist/hand injury to her left (dominant hand) and has been advised to rest her left
24   hand pending further evaluation. Counsel also has over 100+ active social security matters,
25   which require two more dispositive motions until mid-March, and a pending Ninth Circuit matter
26   which requires multiple levels of review. Due to unanticipated leave and heavy caseload,
27
     1
       Counsel sincerely apologizes for the belated request, but has been out of the office and made her request as soon as
28   reasonably practicable after she realized her missed deadline.


                                                                  1
 1   Counsel needs additional time to adequately review the transcript and properly respond to
 2   Plaintiff’s Opening Brief.
 3          The parties further stipulate that the Court’s Scheduling Order shall be modified
 4   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 5   proceedings. Counsel apologizes for the belated request, but made her request as soon as
 6   reasonably practicable, as Counsel has been out of the office.
 7          Respectfully submitted,
 8
     Dated: February 12, 2020                     /s/ Steven Rosales
 9
                                                  (*as authorized by email on February 11, 2020
10                                                STEVEN ROSALES
                                                  Attorney for Plaintiff
11
     Dated: February 12, 2020                     MCGREGOR W. SCOTT
12
                                                  United States Attorney
13                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
14                                                Social Security Administration
15
16                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
17                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
18
19
20
21
22
23
24
25
26
27
28


                                                     2
 1                                                 ORDER
 2            The parties’ joint stipulation for extension of time is approved. Defendant shall have
 3   until March 31, 2020 to respond to plaintiff’s opening brief. All other deadlines are extended
 4   accordingly.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:      February 13, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 9
10
     No. 204.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
